UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 23, 2014 PROVECTUS BIOPHARMACEUTICALS, INC. (Exact name of registrant as specified in charter) Delaware 0-9410 90-0031917 (State or other jurisdiction (Commission (IRS Employer ofincorporation) File Number) Identification No.) 7327 Oak Ridge Hwy., Knoxville, Tennessee 37931 (Address of Principal Executive Offices) (866) 594-5999 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □
